DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 15202355.2, filed on 12/23/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[Page 1, Line 14]: As written it reads “resolution NMR as double resonance experiment”, however this is the first indication of the acronym NMR, therefore the term should be spelled out for clarity.
[Page 22, Lines 16-17]: As written it reads “Interestingly, obtained results (in Figure 9b and 11 b) are fully comparable, an allow toconfirm that the pH responsiveness […]”, however to correct the typo “toconfirm” should be “to confirm”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aime et al. US 20100135913 A1 "Aime" and further in view of McMahon et al. US 20160187445 A1 "McMahon" and Yokosawa et al. US 20130082708 A1 “Yokosawa”.
Regarding claim 1, Aime teaches “A Chemical Exchange-dependent Saturation Transfer-Magnetic Resonance (CEST-MR) procedure that comprises” (“A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, the method constituted a CEST-MR procedure.).
Aime does not teach “i) applying a train saturation scheme of Radio Frequency (RF) irradiation pulses with different flip angles to a single mobile-proton frequency of an exogenous CEST agent in a sample for inducing a Chemical Exchange Rotation Transfer (CERT)-based Saturation Transfer effect (ST effect)” or “ii) detecting CERT-based CEST-signals from said sample”.  
McMahon teaches “i) applying a train saturation scheme of Radio Frequency (RF) irradiation pulses […] to a single mobile-proton frequency of an exogenous CEST agent in a sample for inducing a Chemical Exchange Rotation Transfer (CERT)-based Saturation Transfer effect (ST effect)” (“Saturation-transfer contrast patterns depend on the chemical exchange properties of exchanging protons” [0018]. Additionally, McMahon discloses “A typical scheme for a CEST pulse sequence is shown in FIG. 1A. Before the water signal readout, a long frequency-selective continuous wave (CW) pulse or pulse train is applied at the resonance frequency of the agent to prepare the magnetization” [0006]. Since a pulse train is applied at the resonance frequency of the agent (i.e. the exogenous CEST agent) to prepare the magnetization, this resonance frequency occurs at a specific single mobile-proton frequency that is dependent on the chemical exchange properties of the exchanging protons.
Regarding to a single mobile-proton frequency, since a pulse train is applied at the resonance frequency of the agent (i.e. the exogenous CEST agent) to prepare the magnetization (see [0018] and [0006], this resonance frequency occurs at a specific single mobile-proton frequency that is dependent on the chemical exchange properties of the exchanging protons.
Regarding applying a train saturation scheme of RF irradiation pulses, McMahon discloses “The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. 
Regarding an exogenous CEST agent in a sample, McMahon discloses “At least one CEST contrast agent can be delivered to the subject” [0016]. Additionally, McMahon discloses “There have been a number of pre-clinical and now also clinical applications which involve either the detection of administered or endogenous CEST agents” [0004]. Therefore, since this CEST contrast agent is delivered to the subject and can be detected, it constitutes an exogenous CEST agent.);
“ii) detecting CERT-based CEST-signals from said sample” (“Chemical Exchange Saturation Transfer (CEST) imaging has been attracting attention due to its unique characteristics: 1) the ability to detect signals from low concentration species based on the highly selective saturation of rapidly exchanging spins and 2) the capability of detecting changes in environmental parameters in vivo including: pH, temperature and ion concentration” [0004]. Since the CEST imaging can detect signals based on the highly selective saturation of rapidly exchanging spins, it involves detecting CERT-based CEST signals from the sample being examined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal as disclosed in McMahon in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
The combination of Aime and McMahon does not teach applying “irradiation pulses with different flip angles”.
Yokosawa teaches applying “irradiation pulses with different flip angles” (“The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), the procedure involves applying irradiation pulses with different flip angles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images corresponding to different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
Regarding claim 2, Aime teaches “wherein said procedure is ratiometric based” (“in each CEST-based MRI imaging method, including, for instance, the method provided by the invention and using radiographic contrast agents for obtaining in vivo or in vitro, (ex vivo), images, each of the above fast spin echo centric encoding sequence scheme, R2 filter and asymmetric enhancing post processing modalities can be exploited optionally, and independently of each other, preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect that is independent on the local agent concentration” [0170] and “More preferably, the said method further comprises exploiting a ratiometric approach for calculating a ratiometric saturation transfer effect and, in turn, a pH map which is independent on the local agent concentration” [0171]. Since the CEST-based MRI imaging method is preferably combined with a ratiometric approach based on equation (3), the CEST-MR procedure is a ratiometric based procedure.).
Regarding claim 3, Aime teaches “that comprises calculating a ratiometric value of the ST effect” (“FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve.).
The combination of Aime and McMahon does not teach that the calculation is “as a function of the different RF irradiation pulses’ flip angles”.
Yokosawa teaches that the calculation is “as a function of the different RF irradiation pulses’ flip angles” (“The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), , the procedure involves applying irradiation pulses with different flip angles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with the amount of CEST agent within that area. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
Regarding claim 4, Aime teaches “[…] c) calculating a ratiometric value of the ST effect by comparing the ST effect values […]” (“A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, the method constituted a CEST-MR procedure.
	Regarding calculating a ratiometric value of the ST effect, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, the ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. Additionally, since the ratiometric values can be plotted at a calibration curve as shown in FIG. 6, the ST effect values can be compared to each other.
	“d) determining a concentration-independent CEST value” (“A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, the Saturation Transfer effect constitutes a concentration independent CEST value.).
Aime does not teach “a) applying a saturation train of RF irradiation pulses at different flip angles and at a constant B1 average power level (Bavg power) to a single mobile-proton frequency of the exogenous CEST agent”; “b) detecting the CERT-based CEST signal”; “[…] measured at different RF irradiation pulses flip angles”.
McMahon teaches “a) applying a saturation train of RF irradiation pulses at different flip angles and at a constant B1 average power level (Bavg power) to a single mobile-proton frequency of the exogenous CEST agent” (“The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. Since the parameters of the saturation pulse can be varied, the method involves applying RF pulses with different flip angles to a single mobile-proton frequency of an exogenous CEST agent in a sample. Thus, different RF irradiation pulses flip angles can be utilized and measured.
Regarding a constant B1 average power level (Bavg power), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) and B1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two regular MeLOVARS sequences of eight modules with either B1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, average power level can be held constant in order to acquire data at specific power level.
Regarding a single mobile-proton frequency, McMahon discloses “Saturation-transfer contrast patterns depend on the chemical exchange properties of exchanging protons” [0018]. Additionally, McMahon discloses “A typical scheme for a CEST pulse sequence is shown in FIG. 1A. Before the water signal readout, a long frequency-selective continuous wave (CW) pulse or pulse train is applied at the resonance frequency of the agent to prepare the magnetization” [0006]. Since a pulse train is applied at the resonance frequency of the agent (i.e. the exogenous CEST agent) to prepare the magnetization, this resonance frequency occurs at a specific single mobile- proton frequency that is dependent on the chemical exchange properties of the exchanging protons.
Regarding an exogenous CEST agent, McMahon discloses “At least one CEST contrast agent can be delivered to the subject” [0016]. Additionally, McMahon discloses “There have been a number of pre-clinical and now also clinical applications which involve either the detection of administered or endogenous CEST agents” [0004]. Therefore, this CEST contrast agent is delivered to the subject constitutes an exogenous CEST agent. 
“b) detecting the CERT-based CEST signal” (“Chemical Exchange Saturation Transfer (CEST) imaging has been attracting attention due to its unique characteristics: 1) the ability to detect signals from low concentration species based on the highly selective saturation of rapidly exchanging spins and 2) the capability of detecting changes in environmental parameters in vivo including: pH, temperature and ion concentration” [0004]. Since the CEST imaging can detect signals based on the highly selective saturation of rapidly exchanging spins, it involves detecting a CERT-based CEST signal from the sample being examined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal as taught in McMahon in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values. 
The combination of Aime and McMahon does not teach “[…] measured at different RF irradiation pulses flip angles”.
Yokosawa teaches values “measured at different RF irradiation pulses flip angles” (“The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), the procedure involves applying irradiation pulses with different flip angles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
Regarding claim 5, Aime teaches “wherein the step c) comprises calculating a Ratiometric […] by exploitation of the equation (3):
    PNG
    media_image1.png
    98
    285
    media_image1.png
    Greyscale
” (“In greater details, when Iopamidol is used for the in vivo determination of the physiological pH according to an especially preferred aspect of the instant invention, a ratiometric approach may be exploited based on the following equation (3):

    PNG
    media_image2.png
    86
    211
    media_image2.png
    Greyscale
” [0140]. In this case, “Ms is, as said, the intensity of the water signal measured in the presence of an irradiating field RF at a given frequency offset, I.e. at the frequency of the exchanging proton pools (4.2 or 5.5 ppm), and M0 is the value of the signal without irradiation, (i.e. in the presence of irradiation with the opposite frequency to that irradiated during the saturation phase (-4.2 or .5.5 ppm)” [0142]. Since this formula is the same as equation (3) disclosed in the instant specification, with the exception of the subscripts RFFA1 and RFFA2, this ratiometric equation can be utilized to calculate the ratiometric of pulsed RF flip angles.
Aime does not teach “of pulsed RF flip angles”.
McMahon teaches “of Pulsed RF flip angles” (“The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme that applies pulsed RF flip angles. Since the parameters of the saturation pulse can be varied, the method involves applying RF pulses with different flip angles to a single mobile-proton frequency of an exogenous CEST agent in a sample. Thus, different RF irradiation pulses flip angles can be utilized and measured.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
Regarding claim 6, Aime teaches “wherein the concentration independent CEST value is used to provide a concentration independent CEST image” (“A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, the Saturation Transfer effect constitutes a concentration independent CEST value. 
Regarding providing a concentration independent CEST image, “in each CEST-based MRI imaging method, including, for instance, the method provided by the invention and using radiographic contrast agents for obtaining in vivo or in vitro, (ex vivo), images, each of the above fast spin echo centric encoding sequence scheme, R2 filter and asymmetric enhancing post processing modalities can be exploited optionally, and independently of each other, preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect that is independent [of] the local agent concentration” [0170]. Since the CEST-based MRI imaging method obtains in vivo or in vitro images and the ratiometric Saturation Transfer effect (i.e. the concentration independent CEST value) is independent of the local agent concentration, the concentration independent CEST value can be used to provide a concentration independent CEST image.).
Regarding claim 7, Aime teaches “wherein the concentration independent CEST value is used to provide a concentration independent […] image” (“A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, the Saturation Transfer effect constitutes a concentration independent CEST value.).
Aime does not teach that the concentration independent image is a “parametric image”.
McMahon teaches that the concentration independent image is a “parametric image” (“Based on the idea of varied saturation CEST, a Multi-echo Parametric VARiation Saturation (MePaVARS) method was developed which is a hybrid meLOVARS method, enabling fast acquisition of multi-parametric saturation weighted images” [0029]. Since multi-parametric saturation weighted images can be produced, the method of McMahon is capable of generating parametric images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include generating a parametric image as disclosed in McMahon in order to observe multiple saturation-modulation patterns. A parametric image is an image in which is generated based on the injection of a contrast agent into the subject. By obtaining multi-parametric saturation weighted images, the method allows for “separation of different pH solutions according to the additional saturation-modulation patterns” [McMahon: 0029]. Therefore, should multiple contrast agents be administered, it is possible to distinguish between them based on the saturation-modulation patterns they produce. Furthermore, according to McMahon, “This potentially allows separation of Kex contributions to CEST contrast from concentration contributions” and “It also has potential in vivo for modulating different saturation contrasts and increasing the specificity of CEST imaging” [McMahon: 0029]. By increasing the specificity of CEST imaging, physicians would be made aware of the status of the subject being examined and from this information additional treatment methods can be developed. 
Regarding claim 8, Aime teaches “wherein the exogenous CEST agent is diamagnetic” (“Now, to make practically feasible and effective the exploitation of an exogenous contrast agent (such as Iopamidol) in in vivo diagnostics it is necessary to front drawback, at least to some extent related to the use of the above sequences, that make skill challenging the practical exploitation of CEST imaging in in vivo condition” [0145]; “The method of claim 12 wherein the iodinated contrast agent is Iopamidol” [Claim 14]; “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15] and “In particular, WO00/66180 discloses a method for enhancing the contrast of MRI images using Chemical Exchange dependent Saturation Transfer and provides contrast agents functioning for performing MRI-CEST analyses both in vivo and in vitro. The compounds used for this purpose are all diamagnetic and belong to different chemical classes, consisting of sugars (e.g. mannitol, sorbitol, fructose, maltose, lactose and dextran), amino acids (e.g. L-Ala, L-Arg, L-Lys), nucleosides, purine and pyrimidine bases, barbituric acid, imidazole compounds and other heterocyclic compounds” [0016-0017]. Since Iopamidol is an exogenous contrast agent that is utilized to perform CEST based MRI techniques and the contrast agents used to perform MRI-CEST analyses include compounds that are diamagnetic (see [0016-0017]), Iopamidol constitutes an exogenous CEST agent which Is diamagnetic.).
Regarding claims 9, 11 and 21, Aime teaches “wherein the diamagnetic agent is a radiographic contrast agent having at least one amide proton” (Claim 9) and “wherein the radiographic contrast agent is selected from the group consisting of: Iopamidol, lodixanol, lohexol, loversol, Iomeprol, Iopromide, Iodamide, and possible combinations thereof” (Claim 11) and “wherein the radiographic contrast agent is Iodixanol or Iopamidol” (Claim 21) (“In particular, WO00/66180 discloses a method for enhancing the contrast of MRI images using Chemical Exchange dependent Saturation Transfer and provides contrast agents functioning for performing MRI-CEST analyses both in vivo and in vitro. The compounds used for this purpose are all diamagnetic and belong to different chemical classes, consisting of sugars (e.g. mannitol, sorbitol, fructose, maltose, lactose and dextran), amino acids (e.g. L-Ala, L-Arg, L-Lys), nucleosides, purine and pyrimidine bases, barbituric acid, imidazole compounds and other heterocyclic compounds” [0016-0017]. Since the contrast agents used to perform MRI-CEST analyses include compounds that are diamagnetic, a diamagnetic agent can be utilized to in the CEST-MR procedure.
Furthermore, regarding radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents” [0002]. Therefore, the method involves the use of iodinated radiographic contrast agents.
Furthermore, regarding the radiographic contrast agent having at least one amide proton, Aime discloses “A first preferred group of iodinated contrast agents comprising amido functions are the compounds of formula (I)” [0065], and “An example of particularly preferred compounds of general formula (I) and (III) are those compounds known under the names of Iopamidol and Iopromide (see scheme 1)” [0080]. By definition an amide is “any organic compound containing the functional group –CONH2” [amide. (2014). In Collins Dictionaries (Ed.), Collins English Dictionary (12th ed.). Collins. Credo Reference: https://search.credoreference.com/content/entry/hcengdict/amide/0?institutionId=743]. As shown in Scheme 1, Iopamidol and Iopromide each contain at least one amide functional group. Therefore, the radiographic contrast agent possesses at least one amide proton.).
Furthermore regarding the radiographic contrast agent being selected from a group (Claim 11), Aime discloses “The method of claim 2 wherein the iodinated contrast agents are selected from Iopamidol, Iofratol, Ioprormide, Metrizamide, Iogulamide, Ioglunide, Iobitridol, Iodamide, Sodium diatrizoate and other diatrizoic acid salts, and combinations thereof” [Claim 4]. Additionally, Aime discloses “Examples of non-ionic constrastographic agents comprise Ioexol, Iomeprol, Iopentol, Iopromide, Ioversol, Ioxilan, Iodixanol and Iopamido” [0005]. Since Iopamidol and Iodamide can be selected as the contrast agent, contrast agents from the group specified in claim 4 of the instant application can be selected for use in carrying out the CEST-MR procedure.).
Regarding claim 10, Aime teaches “wherein the radiographic contrast agent is a iodinated contrast agent of formula (I) 
    PNG
    media_image3.png
    129
    125
    media_image3.png
    Greyscale
 in which: A, D, and E the same or different the one another, are selected from the groups of formula -CON(R)R1, -COOH, -CONH2, and -(CH2)0-1N(R)-COR2; in which: R independently of one another is H or R1; R1 is a C1-C6 alkyl optionally substituted by one or more hydroxyls, C1-C5 alkoxy, C1-C5 hydroxyalkoxy, or a carbohydrate residue; and R2 is a C1-C6, alkyl optionally interrupted by one or more hydroxyl, C1-C5 alkoxy, or C1-C5 hydroxyalkoxy group: or of formula (II) 
    PNG
    media_image4.png
    145
    281
    media_image4.png
    Greyscale
 Pac 4 of 8Customer No. 110348Atty. DIt. No. 01122.0046-00000  in which: A, D and E are as above defined, B and B' the same or different the one another, represent a covalent bond, or a group selected from the groups of formula -CON(R)-, -N(R)CO- and -N(COR3)-, in which: R is as above said; R3 is H or a C1-C3 alkyl, optionally substituted by one or more hydroxyl groups; and X is a C1-C6 alkylene, optionally interrupted by a group selected from -0-, -N- and -S-, and optionally substituted by one or more hydroxyl groups, with the proviso that in the above formulas (I) and (II) at least one of R is H” (“The method of claim 1 wherein the iodinated contrast agents are compounds of formula (I): 
    PNG
    media_image3.png
    129
    125
    media_image3.png
    Greyscale
in which A, D, and E the same or different the one another, are selected from the groups of formula -CON(R)R1, -COOH, -CONH2;  or –N(R)-COR2 or CH2N(R)-COR2; R is H or R1, with the proviso that the substituent R is H in at least one group of the compound; R1 is a straight or branched (C1-C6)alkyl residue, optionally substituted with 1-5 hydroxy and/or alkoxy and/or hyrdoxy-alkoxy groups, or with a NH-CO-R1 or –CO-N(R)R1 group or R1 is a carbohydrate residue; R2 is a straight or branched (C1-C6)alkyl residue, optionally substituted with 1-5 hydroxy and/or alkoxy and/or hydroxyalkoxy groups and optionally interrupted by an oxo group, or compounds of formula (II) 
    PNG
    media_image4.png
    145
    281
    media_image4.png
    Greyscale
in which A, D and E are as above defined, B and B', which can be the same or different, are a covalent bond or a group selected from –CO-N(R)-, -N(R)-CO- or N(COR3)- groups, in which R is H or a residue of a straight or branched (C1-C6)alkyl group, optionally substituted with 1-5 hydroxyl and/or alkoxy and/or hydroxyalkoxy groups, R3 is a C1-C3 alkyl residue, optionally substituted with 1-2 hydroxy and/or alkoxy and/or hydroxyalkoxy groups; X is a covalent bond or a straight or branched (C1-C8)alkylene chain, optionally substituted with 1-6 hydroxy and/or –CO-NHR groups and optionally interrupted by –O-, -S-, -N-, -N(R)-CO groups, in case both groups B and X are absent, the two aromatic compounds are directly linked with a covalent bond with the proviso that the substituent R is H in at least one group of the compound” [Claim 2]. Thus, the iodinated contrast agents can be of formula (I), in which A, D, and E the same or different the one another, are selected from the groups of formula -CON(R)R1, -COOH, -CONH2;  or CH2N(R)-COR2, or formula (II) in which A, D and E are as above defined, B and B', which can be the same or different, are a covalent bond or a group selected from –CO-N(R)-, -N(R)-CO- or N(COR3)- groups. 
Furthermore, in regard to the iodinated contrast agent being a radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents, as well as improved Chemical Exchange dependent Saturation Transfer (CESDT or CEST) based MRI procedures in which a iodinated contrast agents is used for in vivo determining a physiological parameter of diagnostic interest” [0002]. Therefore, the method obtains diagnostic images through the use of Magnetization Transfer (MT) based MRI techniques involving the utilization of iodinated radiographic compounds as contrast agents. Thus, the iodinated contrast agents constitute radiographic contrast agents.).
Regarding claims 12 and 16, Aime teaches “to obtain concentration independent CERT-based CEST-MRI images on a human or animal body organ, region, fluid or tissue that comprises: (Claim 12) and “for determining the physical or chemical parameter or for obtaining a concentration-independent map of the physical or chemical parameter of diagnostic interest in a human or animal body organ, region, fluid or tissue, that comprises:” (Claim 16) (“A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by used of CEST based MRI techniques, which comprises using Iopamidol as pH responsive agent” [Claim 15]. Thus the CEST based MRI techniques can be used to obtain images of a human or animal body, region, fluid or tissue.
Regarding determining the physical or chemical parameter, Aime discloses “It stems from the above that contrast agents endowed with at least one exchangeable proton whose saturation transfer capability correlates to a parameter of diagnostic interest at physiological conditions, may be used in in vivo MT based procedures to provide diagnostic evaluation of the said parameter in a human or animal body organ, fluid or tissue” [0130] and “all in vivo CEST based MRI imaging methods, independently on the administered CEST agent as well as, especially, in CEST based MRI imaging methods for the in vivo assessment of a physical-chemical parameter of diagnostic interest” [0169]. Therefore, a physical or chemical parameter can be determined through the use of CEST based MRI imaging methods.
Regarding a concentration independent map, Aime discloses “(e) obtaining, from the calculated ST, the map of the physiological pH” [Claim 16] and “The method of claim 19 comprising calculating the map of the physiological pH by using the calculated ratiometric ST values” [Claim 20]. Furthermore, Aime discloses “A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, the Saturation Transfer effect constitutes a concentration independent CEST value. Therefore, since the map of the physiological pH is calculated with ratiometric ST values and the ratiometric ST values are concentration independent, the map constitutes a concentration independent map.);
“a) irradiating a single mobile-proton frequency of a radiographic contrast agent“ (Claims 12 amd 16)) (“(b) irradiating the Iopamidol mobile protons thus inducing chemical exchange, saturation transfer to the bulk water signal” [Claim 16]. As stated previously, Iopamidol constitutes a radiographic contrast agent. Since the irradiation of the Iopamidol mobile protons induces a chemical exchange, a single exchanging proton frequency is irradiated to the radiographic contrast agent.); 
[…]; “b) collecting a Z-spectrum” (Claims 12 and 16) (“(c) collecting a Z-spectrum” [Claim 16]. Thus a z-spectrum is collected based on the irradiation of the radiographic contrast agent.); 
“c) calculating a ratiometric value of the ST effect […] by comparing ST effect values” (Claims 12 and 16) (“FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. Additionally, since the ratiometric values can be plotted at a calibration curve as shown in FIG. 6, the ST effect values can be compared to each other.); and 
“d) obtaining a concentration independent image of said human or animal body organ, region, fluid or tissue” (Claim 12) and “d) obtaining, from the calculated ratiometric ST effect a measure or a concentration independent map of the physical or chemical parameter of interest” (Claim 16) (“in each CEST-based MRI imaging method, including, for instance, the method provided by the invention and using radiographic contrast agents for obtaining in vivo or in vitro, (ex vivo), images, each of the above fast spin echo centric encoding sequence scheme, R2 filter and asymmetric enhancing post processing modalities can be exploited optionally, and independently of each other, preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect that is independent [of] the local agent concentration” [0170]. Since the CEST-based MRI imaging method obtains in vivo or in vitro images and the ratiometric Saturation Transfer effect (i.e. the concentration independent CEST value) is independent of the local agent concentration, the concentration independent CEST value can be used to provide a concentration independent CEST image i.e. a concentration independent map of the physical or chemical parameter of interest.);
Aime does not teach “CERT-based CEST-MRI images” (Claim 12), “a train of RF irradiation pulses with different flip angles at a constant value of Bavg power” (Claims 12 and 16), “as a function of the RF irradiation pulses flip angles” (Claims 12 and 16), or “obtained at different RF irradiation pulses flip angles” (Claims 12 and 16). 
McMahon teaches “CERT-based CEST-MRI images” (“Chemical Exchange Saturation Transfer (CEST) imaging has been attracting attention due to its unique characteristics: 1) the ability to detect signals from low concentration species based on the highly selective saturation of rapidly exchanging spins and 2) the capability of detecting changes in environmental parameters in vivo including: pH, temperature and ion concentration” [0004]. Since the CEST imaging involves generating an image and can detect signals based on the highly selective saturation of rapidly exchanging spins, it involves detecting a CERT-based CEST signal from the sample being examined.); 
“a train of RF irradiation pulses […] at a constant value of Bavg power” (“The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. Since the parameters of the saturation pulse can be varied, the method involves applying RF pulses with different flip angles to an exogenous CEST agent in a sample. Therefore, the radiometric values of the ST effect can be calculated as a function of the different RF irradiation pulses flip angles used to irradiate the subject.
Regarding a constant value of power (i.e. Bavg power), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) and B1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two regular MeLOVARS sequences of eight modules with either B1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, the average power level can be held constant in order to acquire data at specific power level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme to detect a CERT-based signal as disclosed in McMahon in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
The combination of Aime and McMahon does not teach irradiating “with different flip angles” or the ST effect values “obtained at different RF irradiation pulses flip angles” (Claims 12 and 16).
Yokosawa teaches irradiating “with different flip angles” or the ST effect values “obtained at different RF irradiation pulses flip angles” (Claims 12 and 16) (“The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), the procedure involves applying irradiation pulses with different flip angles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
Regarding claims 13 and 17, Aime teaches “that is carried out in vitro (ex vivo)” (Claims 13 and 17) (“The method of claim 8 wherein the radiographic investigation is carried out in vivo or in vitro (ex vivo before or after a magnetization transfer based MR investigation” [Claim 10] and “in an especially preferred embodiment, the present invention relates to a method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by use of MT based MRI techniques, which comprises using Iopamidol as pH responsive agent” [0136]. Therefore, the CEST-MR procedure, which utilizes Iopamidol to assess the physiological pH of a human or animal, can be carried out in vitro (ex vivo).). 
Regarding claims 14 and 18, Aime teaches “that is carried out in vivo on a human or animal body organ, region, fluid, or tissue, after administering the radiographic contrast agent to said human or animal” (Claim 14) and “that is carried out in vivo, on a human or animal body organ, region, fluid or tissue after administering the exogenous CEST agent” (Claim 18) (“in an especially preferred embodiment, the present invention relates to a method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by use of MT based MRI techniques, which comprises using Iopamidol as pH responsive agent” [0136]. Furthermore, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, the method constituted a CEST-MR procedure. Therefore, a CEST-based procedure can be applied in vivo to a human or animal body organ, region, fluid or tissue.
Furthermore, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents, as well as improved Chemical Exchange dependent Saturation Transfer (CESDT or CEST) based MRI procedures in which a iodinated contrast agents is used for in vivo determining a physiological parameter of diagnostic interest” [0002] and “(a) administering a diagnostic formulation comprising Iopamidol to an individual or to an organ other body region, fluid or tissue of the individual […]” [Claim 16]. Therefore, the method obtains diagnostic images through the use of Magnetization Transfer (MT) based MRI techniques involving the utilization of iodinated radiographic compounds as contrast agents. Thus, the iodinated contrast agents constitute radiographic contrast agents. In order for the CEST-MR method to be carried out in vivo the contrast agent has to first be administered. Therefore, the CEST-MR procedure is carried out in vivo on a human or animal body organ, region, fluid, or tissue, after administering the radiographic contrast agent/exogenous CEST agent to said human or animal.).
Regarding claim 15, Aime teaches “wherein the calculated ratiometric ST effect is responsive to a physical or chemical parameter of diagnostic interest” (“It stems from the above that the method of the instant invention that comprise using Iopamidol as a responsive agent for the in vivo assessment of the physiological pH in a human or animal body organ, region, fluid or tissue, further preferably comprises calculating the ST effect by exploiting a ratiometric approach based on the former equation [3]” [0143]. Since the ST effect is calculated based on a ratiometric approach, the ST effect is a ratiometric ST effect.
Regarding the calculated ratiometric ST effect being responsive to a physical or chemical parameter of diagnostic interest, Aime discloses “It stems from the above that contrast agents endowed with at least one exchangeable proton whose saturation transfer capability correlates to a parameter of diagnostic interest at physiological conditions, may be used in in vivo MT based procedures to provide diagnostic evaluation of the said parameter in a human or animal body organ, fluid or tissue” [0130] and “all in vivo CEST based MRI imaging methods, independently on the administered CEST agent as well as, especially, in CEST based MRI imaging methods for the in vivo assessment of a physical-chemical parameter of diagnostic interest” [0169]. Furthermore, since the CEST-based MRI imaging method, “is preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect” [0170] and the CEST based MRI imaging methods can be used to assess a physical-chemical parameter of diagnostic interest, the calculated ratiometric ST effect is responsive to a physical or chemical parameter of diagnostic interest.).
Regarding claim 19, Aime teaches “performed on a patient to whom a suitable amount of a radiographic contrast agent has been previously administered that comprises: i) optionally recording an anatomical MR image of a body organ, region or tissue of interest in said patient; ii) irradiating a single exchanging proton frequency of the radiographic contrast agent […]; iii) acquiring a Z-spectrum, iv) interpolating the Z-spectrum, and translating the interpolated curve in each image voxel in order to fix the minimum of the curve to zero offset value, v) calculating the ST effect in the patient body organ, region or tissue of interest at any desired frequency offset, vi) calculating the ratiometric value of the ST effect for a single resonance, by the comparison of ST effects […], vii) obtaining a parametric map of the parameter of interest by using a previously calculated calibration curve: and, optionally, viii) superimposing the resulting parametric map to the optionally recorded anatomical MR image, in order to spatially localize the region(s) where the parameter of interest is generated” (“(a) administering a diagnostic formulation comprising Iopamidol to an individual or to an organ of other body region, fluid or tissue of the individual […]” [Claim 16]. As stated previously, Iopamidol constitutes a radiographic contrast agent. In order for the method to be carried out a suitable amount of radiographic contrast agent had to have been administered.
Regarding recording an anatomical MR image of a body organ, region or tissue of interest in said patient, Aime  discloses “The method of claim 20 further comprising recording the anatomical image of the individual body organ, region fluid or tissue of interest” [Claim 21]. Therefore an anatomical image of the patient can be obtained.
Regarding irradiating a single exchanging proton frequency of a radiographic contrast agent, Aime discloses “(b) irradiating the Iopamidol mobile protons thus inducing chemical exchange, saturation transfer to the bulk water signal” [Claim 16]. As stated previously, Iopamidol constitutes a radiographic contrast agent. Since the irradiation of the Iopamidol mobile protons induces a chemical exchange, a single exchanging proton frequency is irradiated to the radiographic contrast agent. 
Regarding acquiring a Z-spectrum, Aime discloses “(c) collecting a Z-spectrum” [Claim 16]. Thus a z-spectrum is collected (i.e. acquired) based on the irradiation of the radiographic contrast agent.
Regarding interpolating the Z-spectrum, and translating the interpolated curve in each image voxel in order to fix the minimum of the curve to zero offset value, Aime discloses “The method of claim 16 wherein step (d) of the method comprises calculating the Saturation Transfer effect for each frequency offset through an asymmetric interpolation of the Z-spectrum by smoothing splines and then providing a ratiometric ST effect” [Claim 19]. Furthermore, Aime discloses “In the said method the spectrum Z is preferably collected by use of a single-shot fast spin echo centric-encoding-based sequence scheme and, then, optimized through correction, pixel-by-pixel, of B0 inhomogeneities and removal of noisy data by use of a R2 filter modality” [0179]. Since the method includes asymmetric interpolation of the Z-spectrum by smoothing splines for each frequency offset and the correction is performed pixel-by-pixel (i.e. to each image voxel), the interpolated curve in each image voxel can be translated to fix the minimum of the curve to zero offset value.
Regarding calculating the ST effect in the patient body organ, region or tissue of interest at any desired frequency offset, Aime discloses “Moreover, the step (d) of the method preferably comprises calculating the Saturation Transfer effect at all the experimental point[s] of each frequency offset through an asymmetric interpolation of the Z spectrum by smoothing splines, and then calculating the corresponding ratiometric ST effect values through exploiting the ratiometric approach of equation (3)” [0180]. Therefore, since the ST effect can be calculated for all of the experimental points of each frequency offset, the ST effect in the patient’s body organ, region or tissue of interest can be calculated at any desired frequency offset. 
Regarding calculating a ratiometric value of the ST effect for a single resonance and comparing ST effect values, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. 
Regarding obtaining a map of the parameter of interest by using a previously calculated calibration curve, Aime discloses “The method of claim 19 comprising calculating the map of the physiological pH by using the calculated ratiometric ST values” [Claim 20]. Since the ST effect is able to be displayed as a calibration curve, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. Thus, the pH calibration curve can be utilized to obtain a map of the parameter of interest (i.e. the pH) within the patient.
Regarding optionally, superimposing the resulting parametric map to the optionally recorded anatomical MR image, in order to spatially localize the region(s) where the parameter of interest is generated, Aime discloses “The method of claim 21 further including superimposing the obtained pH map on the recorded anatomical image” [Claim 22]. Therefore, since the pH map can be superimposed on the anatomical map, the pH map constitutes a parametric map. Furthermore, the resulting superimposed image can be used to spatially localize the region(s) where the parameter of interest is generated.
Aime does not explicitly teach “a pulse train saturation scheme using RF irradiation pulses at different flip angles, at a constant value of the B1 power level (B1)” or that the map is “parametric”.
McMahon teaches “a pulse train saturation scheme using RF irradiation pulses […], at a constant value of the B1 power level (B1)” and that the map is “parametric” (“The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. Since the parameters of the saturation pulse can be varied, the method involves applying RF pulses with different flip angles to an exogenous CEST agent in a sample. Therefore, radiometric values of the ST effect can be calculated as a function of the different RF irradiation pulses flip angles acting on the same resonance can be used to irradiate the subject.
Regarding a constant value of power (i.e. B1), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) and B1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two regular MeLOVARS sequences of eight modules with either B1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, average power level can be held constant in order to acquire data at specific power level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
The combination of Aime and McMahon does not teach irradiating “RF irradiation pulses with different flip angles”.
Yokosawa teaches irradiating “RF irradiation pulses with different flip angles” (“The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), the procedure involves applying irradiation pulses with different flip angles. Additionally, since multiple irradiation pulses can be used, the radiometric value of the ST effect for a single resonance can as calculated in Aime can be based on the comparison of ST effects at different RF flip angles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
Regarding claim 20, Aime teaches “wherein the physical or chemical parameter of diagnostic interest is selected form the group consisting of: temperature, pH, partial pressure of oxygen, partial pressure of carbon dioxide, ion or metabolite concentration, and enzymatic activity” (“It stems from the above that contrast agents endowed with at least one exchangeable proton whose saturation transfer capability correlates to a parameter of diagnostic interest at physiological conditions, may be used in in vivo MT based procedures to provide diagnostic evaluation of the said parameter in a human or animal body organ, fluid or tissue” [0130] and “all in vivo CEST based MRI imaging methods, independently on the administered CEST agent as well as, especially, in CEST based MRI imaging methods for the in vivo assessment of a physical-chemical parameter of diagnostic interest” [0169]. Therefore, physical or chemical parameters can be used within the context of the CEST-MR procedure.
In regard to the specific physical or chemical parameter of interest, Aime discloses “The parameters affecting this process are related to different factors such as the nature of the chemical group involved in the proton transfer, the pH of the solution, the temperature of the medium and the intensity of the applied magnetic field” [0011]. Since “both pH and temperature affect the proton exchange rate; in particular, an increase in temperature always induces an increase in the exchange rate, while pH catalyzes the exchange as it deviates from neutrality” [0123], temperature and or pH can be selected as the physical or chemical parameter of diagnostic interest when performing the CEST-MR procedure.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reddy et al. US 20140213887 A1 “Reddy” is pertinent to the applicant’s disclosure because it discloses that a “CEST imaging technique and MR scanning are used as an MRI method […] and a post injection Glutamate CEST map is obtained” [Abstract].
Hirai US 20130293231 A1 “Hirai” is pertinent to the applicant’s disclosure because it discloses “In the present embodiment, an RF pre-pulse portion has two RF pre-pulses with different flip angles […]” [0134].   
Zu, Z. et al. “A new method for detecting exchanging amide protons using chemical exchange rotation transfer”, Magnetic Resonance in Medicine, 69: 637-647 (2013) “Zu” is pertinent to the applicant’s disclosure because it discloses “These methods are based on the signal dependence on an Θ (i.e. irradiation flip angle), and they form new subclass of methods we label chemical exchange rotation transfer (CERT) as descried below” [Page 537].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793